Name: Commission Regulation (EC) No 510/97 of 20 March 1997 amending Regulation (EC) No 2177/96 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1996/97 wine year
 Type: Regulation
 Subject Matter: production;  food technology;  international trade;  beverages and sugar
 Date Published: nan

 21 . 3 . 97 EN Official Journal of the European Communities No L 80/9 COMMISSION REGULATION (EC) No 510/97 of 20 March 1997 amending Regulation (EC) No 2177/96 introducing preventive distillation as provided for in Article 38 of Council Regulation (EEC) No 822/87 for the 1996/97 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, to table wine with a view to improving in this manner the quality of the wines that should remain on the market; Whereas, where the overall quantity applied for by region exceeds the quantities provided for, the Member States must apply a single rate of reduction for all new contracts submitted; Whereas, with a view to the sound management of the quantities in question , provision must be made to derogate from specific provisions of Regulation (EEC) No 2721 /88 and the quantities applied for in the contracts or declarations as submitted must be reduced; Whereas to improve the effectiveness of the measure, distillation should take place over a short time scale, and the Member States should be permitted to impose more restrictive measures, in particular the introduction of a security to accompany the submission of the contract or declaration ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 592/96 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 2721 /88 (3), as last amended by Regulation (EEC) No 2181 /91 (4), lays down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87; whereas Commission Regulation (EC) No 1650/96 C5) fixes the prices, the aid and certain other factors applicable to preventive distillation for the 1996/97 marketing year; Whereas since preventive distillation was introduced, the market situations for red and white table wines have diverged, being far more favourable for red wines than for white wines; whereas, under the circumstances, large quantities of red wines should not be distilled; whereas producers of red wine who have signed delivery contracts for this distillation should therefore be allowed to transfer their contractual rights and obligations to producers of white wine ; whereas the ceilings laid down in Article 1 of Commission Regulation (EC) No 2177/96 (6) should not be applied to the quantities which the producers of white wine can have distilled; whereas new Articles must there ­ fore be added to the above Regulation ; Whereas Regulation (EC) No 2177/96 introduces preven ­ tive distillation for the 1996/97 wine year; whereas the distillation contracts had to be signed by 25 January 1997 at the latest; Whereas the preventive distillation as introduced, while having significant results , has nevertheless missed some wines that are unsuitable for the market and which ad ­ versely affect it; whereas, under the circumstances, these wines should be withdrawn from the market by reintrodu ­ cing preventive distillation for a limited volume restricted HAS ADOPTED THIS REGULATION: Article 1 The following Articles la and lb are hereby inserted in Regulation (EC) No 2177/96 : 'Article la 1 . Producers of white table wine may take over from the producers of red table wine holding contracts as referred to in Article 1 , submitted for approval on the date indicated in Article 2 ( 1 ), the rights and obliga ­ tions associated with those contracts for all or part of the quantities concerned . 2. This transfer, which must be for the delivery of white table wine, shall be submitted to the interven ­ tion agency for approval not later than 18 April 1997 . 3 . Article 2 ( 1 ) of Regulation (EEC) No 2721 /88 notwithstanding, where producers of white table wine have taken over the rights and obligations under the contracts referred to in paragraph 1 , the upper limits laid down in Article 1 ( 1 ) shall not apply to the quantities covered by those contracts . (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 206, 16 . 8 . 1996, p. 31 . (3) OJ No L 241 , 1 . 9 . 1988 , p. 88 . h) OJ No L 202, 25 . 7 . 1991 , p. 16 . ( s) OJ No L 207, 17 . 8 . 1996, p . 10 . ( «) OJ No L 291 , 14. 11 . 1996, p . 17 . No L 80/ 10 EN Official Journal of the European Communities 21 . 3 . 97 Article lb 1 . Preventive distillation of table wine and wine suitable for yielding table wine as referred to in Article 38 of Regulation (EEC) No 822/87 is hereby reintro ­ duced for the 1996/97 wine year. The quantity of table wine or wine suitable for yielding table wine that the producers can have distilled in accordance with Regulation (EEC) No 2721 /88 shall be no more than 1 820 000 hi . This quantity shall be broken down by production region as referred to in Article 4 of Commission Regulation (EEC) No 441 /88 Q as follows : The distillation contract or declaration shall be accom ­ panied by a copy of the production declaration submitted to the competent authorities for the 1996/97 wine year. The applicant shall also provide proof that he holds the wine in question and shall specify the quantities already delivered for preventive distillation in the 1996/97 wine year. The Member States may limit the number of distillation contracts that a producer can sign under this Article . 3 . The producer Member States shall establish the reduction rate to be applied to the above contracts and declarations if the total quantity of the contracts and declarations exceeds the quantity stipulated for each region . The Member States shall take the administra ­ tive measures necessary to approve the above contracts and declarations not later than 16 May 1997, indic ­ ating the reduction rate applied and the quantity of wine accepted per contract or declaration . The Member States shall notify the Commission of the quantities contracted for before 23 May 1997 . 4 . The deliveries to the distilleries must be made no later than 30 June 1997 . 5 . The Member States may stipulate that the contract or declaration be accompanied by proof of the lodging of a security as provided for in Article 2 (3). 6 . Regulation (EEC) No 2721 /88 shall apply, except for Article 6 ( 1 ) and (4). (Germany): (France): (Italy): (Greece): (Spain): (Portugal): Region 1 Region 3 Region 4 Region 5 Region 6 Region 7 Austria : 0 hi 0 hi 700 000 hi 0 hi 1 050 000 hi 70 000 hi 0 hi . 2 . Each producer who has produced table wine or wine suitable for yielding table wine can submit , at the latest by April 18 1997, a preventive distillation contract or declaration to the competent authorities of the Member States , specifying in particular: (a) the surname, forename and address of the ap ­ plicant; (b) the quantity of wine he has produced and wants to distill in accordance with the Community rules on the quality of the products to be delivered for distillation ; (c) the name and address or company name of the distillery. 0 OJ No L 45, 18 . 2 . 1988 , p. 15 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1997. For the Commission Franz FISCHLER Member of the Commission